                             THE BASIL LAW GROUP
                                     A PROFESSIONAL CORPORATION
                                         COUNSELLORS AT LAW

                                 32 EAST 31ST STREET, 9TH FLOOR
                                      NEW YORK, NY 10016
                                     TELEPHONE:917-994-9973
                                       E-FAX:831-536-1075
                                  ROBERTJBASIL@RJBASIL.COM

                                        OCTOBER 6, 2020

Hon. Steven M. Gold

       Re:    JKAYC v Noah Bank
              Civ. No. 1:20-cv-943-PKC-SMG

Dear Judge Gold:

As the Court is aware, this firm represents the Plaintiff in this action. I write to inform the
Court that in preparation for the conference call with the Court scheduled for October 8,
2020, counsel for each party communicated by telephone in an effort to resolve the pending
disqualification issues. However, no agreement was reached.

                                             Respectfully submitted,

                                             /s Robert J. Basil

                                             Robert J. Basil
